Citation Nr: 0944411	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from August 1988 to 
August 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, in support of the claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board (also referred to as a "travel 
Board" hearing).  During the hearing, he submitted additional 
evidence (consisting of a personal statement and copies of 
then recent VA outpatient clinical records and Vet Center 
records), and he waived his right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§20.800, 
20.1304(c) (2009).

In August 2007 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  The AMC has since completed this additional 
development, issued a supplemental statement of the case 
(SSOC) in May 2009 continuing to deny the claim, and returned 
the file to the Board for further appellate consideration.

FINDING OF FACT

Based on the probative medical and other evidence on file, 
including a VA psychiatrist's opinion obtained in November 
2008 as a result of the Board remanding this case, it is just 
as likely as not the Veteran has PTSD from repeated personal 
assault (specifically, sexual trauma) during his military 
service.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate review.  The Board will then address the claim on 
its merits, providing relevant VA laws and regulations and an 
analysis of the decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a). 

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended 


purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice may be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, letters satisfying these 
notice requirements were sent to the Veteran in October 2003, 
January 2005, March 2006, and October 2007.  This included, 
as directed in the Board's August 2007 remand, apprising him 
of the special provisions of 38 C.F.R. § 3.304(f)(4) 
regarding the type of evidence and information he may submit 
in support of his claim for PTSD, to the extent it is 
predicated on a personal assault.  He also has been apprised 
of the downstream disability rating and effective date 
elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

As well, records show the Veteran received the required SOC 
in August 2005 and SSOC in May 2009 citing the applicable 
statutes and regulations and discussing the requirements for 
establishing his entitlement to service connection for PTSD, 
including, as mentioned, on the basis of a personal assault.  
So his claim has been readjudicated since providing all 
necessary VCAA notice, including considering any additional 
evidence and/or argument he submitted in response to the 
additional notice.  See again Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained all pertinent records that he and his representative 
identified.  He was also afforded VA compensation 
examinations, including, as a result of the Board's August 
2007 remand, to determine whether he has PTSD attributable to 
his military service, and in particular to a personal 
assault.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The Board is thus satisfied there has been substantial 
compliance with its remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.



Entitlement to Service Connection for PTSD

The Veteran contends he has PTSD due to personal (sexual) 
assaults while in the military.  In describing these personal 
assaults, he says that he was repeatedly sexually assaulted 
by a female superior officer.  He claims this superior 
officer required him to have sex with her for favored 
treatment.  For instance, he states that, at the time, his 
mother was undergoing treatment for cancer, and that this 
commanding officer would often demand participation in sexual 
activity as a condition to him taking leave to return home to 
visit his family.  He also says that he abused alcohol and 
cocaine as a way of self medication, and that he sought 
psychiatric counseling during service, in 1990, for his 
alcohol abuse.

Service conection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV), credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that a diagnosis of PTSD presumably was made in accordance 
with the DSM-IV criteria, both in terms of the adequacy and 
sufficiency of the stressor claimed.  Moreover, in cases, 
as here, specifically involving claimed personal (sexual) 
assault, the existence of a stressor in service does not have 
to be proven by a "preponderance of the evidence" because 
this would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).  Furthermore, the Court clarified in YR and Patton 
that the general rule discussed in Moreau v. Brown, 9 Vet. 
App. 389, 
395-396 (1996), that after-the-fact medical nexus evidence 
cannot establish the occurrence of the claimed in-service 
stressor, does not apply to claims for PTSD based on sexual 
assault.



Turning now to the evidence in this particular case at hand, 
the Veteran not only has received the required DSM-IV 
diagnosis of PTSD, but this diagnosis has been etiologically 
linked to his alleged sexual trauma in the military.  
Specifically, a February 2004 outpatient psychiatric 
treatment note from the local Bay Pines VA Medical Center 
(VAMC) indicates, in relevant part, a diagnosis of PTSD 
(stated to have been associated with military sexual trauma).

There is similarly on file an August 2004 letter from a 
treating mental health counselor at St. Petersburg Vet 
Center, of PTSD, stating to the effect that based upon her 
treatment history of the Veteran over that past year, he did 
manifest PTSD as the result of the events from service 
involving sexual trauma.  It was considered that he continued 
to have some difficulty in his family life and interactions 
with women in the occupational environment as symptomatic of 
this condition.

Further, his VA counselor referred the case to a psychologist 
at the Bay Pines VAMC, the Director of the Center for Sexual 
Trauma Services.  And in an August 2004 opinion this 
clinician initially noted review of the justification for the 
RO's September 2004 denial of the Veteran's claim.  She 
further opined that, based upon her experience treating both 
men and women with histories of military sexual trauma, the 
Veteran's report of his experience of sexual trauma during 
service was fully credible and warranted more thorough 
consideration.  This is especially important since, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), 
the Federal Circuit Court explained that, where lay evidence 
provided is credible and competent, the absence of 
contemporaneous medical documentation (such as relevant 
complaints or treatment in service) does not preclude further 
evaluation as to the etiology of the claimed disorder.

These favorable medical opinions were partly why the Board 
remanded this case in August 2007, including to obtain 
further medical comment concerning the cause of the Veteran's 
PTSD in terms of whether it is attributable as he alleges to 
military sexual trauma.



The Veteran had this requested remand examination in November 
2008.  And just as the others mentioned had determined, the 
VA examiner also concluded the Veteran fulfilled the criteria 
for a diagnosis of PTSD.  This VA examiner added that the 
depressive symptoms associated with the Veteran's recurrent 
major depression, which also had been diagnosed in his 
history, had developed as a consequence of his PTSD.  And of 
equal or even greater significance, this VA examiner went on 
to conclude that the Veteran's PTSD most likely was caused by 
his military sexual trauma and, specifically, the events 
described earlier in the report of that mental status 
evaluation.

In April 2009, yet another VA clinician determined the 
Veteran met the criteria for PTSD as a result of sexual 
trauma inflicted by his female supervisor.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See again also YR v. West, 11 Vet. App. 393, 
398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  



Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor."  The 
Court in Patton stated that such changes in behavior should 
be examined and clinically interpreted to determine whether 
they constitute evidence of "[v]isits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment."

These provisions of M21-1 have been codified at 38 C.F.R. 
§ 3.304(f)(4).  And there is both competent and credible - 
and therefore probative, evidence indicating the military 
sexual trauma in question occurred.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (discussing the competency of lay testimony).  A 
January 2004 letter from a friend indicates that, in 1996, 
the Veteran confided in him that he had been sexually abused 
during service by his commanding officer.  But as far as 
evidence of a change in his behavior during service, there is 
no evidence that such a change occurred.  His personnel 
record is replete with outstanding appraisals of his work 
performance.  There is no evidence of any negative personnel 
action taken, despite his reports of reprimands for fighting.  
Furthermore, although he claims to have been forced to 
undergo treatment during service for alcohol abuse, this is 
not confirmed by his service records.  There is no reported 
alcohol abuse treatment or counseling during service.  

The Board is not required to accept the Veteran's 
uncorroborated account of his experiences in service.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  However, a 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 
16 Vet. App. 124 (2002).  And as the special provisions of 
38 C.F.R. § 3.304(f)(4) make clear, a claim as here that is 
predicated on a sexual assault allows for even more leniency 
is establishing the occurrence of the alleged stressor in 
service because of the inherent nature of this type of claim 
in that the Veteran is usually relunctant or embarrassed, 
etc., to report the incident to anyone immediately after or 
contemporaneous to when it occurred.

Certainly then, given the abundance of evidence favoring the 
claim and resolving all reasonable doubt in his favor, it is 
just as likely as not the Veteran was sexually assaulted 
during service in the manner alleged and that he has 
consequent PTSD.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The claim for service connection for PTSD is granted.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


